Citation Nr: 0101624	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  



REMAND

The Board notes that in a July 1984 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for osteoarthritis of the back on the basis that a 
back injury was not shown in service.  The veteran was 
provided notice of this determination by VA letter dated in 
July 1984 and the veteran did not appeal.  In connection with 
the current claim, the Board notes that in a May 1999 
statement, the veteran essentially asserted that he was 
seeking service connection for a bilateral hip disability and 
back disability as adjunct conditions to his service-
connected left knee disorder.  In a July 1999 rating 
decision, the RO denied service connection for degenerative 
joint disease of the lumbosacral spine as secondary to the 
veteran's left knee disability on the basis that the veteran 
had not presented a well-grounded claim.  In later 
statements, it appears that the veteran was also claiming 
that the disabilities at issue, including the back disorder 
were directly incurred in service.  Indeed, in a December 
1999 supplemental statement of the case, the RO noted that 
"[t]he veteran contended he incurred chronic hip and low 
back conditions as a result of a jeep accident."  However, 
the RO continued to deny the claim on the basis that the 
veteran had not presented a well-grounded claim, without 
regard to the prior unappealed decision.  Thus, the RO has 
made no explicit findings regarding whether new and material 
evidence had been submitted to reopen the previously denied 
claim.

The Board finds that, notwithstanding the more recent 
adjudication on the merits, a new and material evidence 
analysis is necessary because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).   Further, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
held that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Although the veteran currently 
claims service connection for degenerative joint disease of 
the lumbosacral spine as secondary to his service-connected 
left knee disorder, the claim "remains the same."  Thus, the 
RO must first determine if the veteran has submitted new and 
material evidence sufficient to reopen the claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed low back and 
bilateral hip disorders.  After obtaining 
any necessary authorization, any 
identified treatment records not 
presently associated with the claims file 
should be obtained.  It is unnecessary to 
obtain duplicate treatment records 
already associated with the claims file.  
If no additional treatment records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should also 
determine whether it is necessary under 
the recent change in law to obtain a 
medical examination/opinion that 
addresses the matters under 
consideration.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for a 
bilateral hip disability and should 
determine whether new and material 
evidence has been presented to reopen a 
claim of entitlement to service connection 
for degenerative joint disease of the 
lumbosacral spine on the basis of all the 
available evidence.  If the benefits 
sought are not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered 

in connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




